Citation Nr: 0623209	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  95-16 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
fracture.

2.  Entitlement to an increased rating for degenerative 
spondylosis and disc disease with osteoporosis, status post 
foraminotomy, currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran's service-connected back 
disability was then low back strain, rated as noncompensable.  
The most recent rating decision increasing the disability 
rating was in October 2005; this assigned a rating of 60 
percent, effective from the date of the October 1992 claim 
that led to the current appeal.  The issue of entitlement to 
service connection for residuals of fracture, lumbar spine, 
and degenerative disc disease had originally been before the 
Board on appeal.  However, the October 2005 rating decision 
recognizes degenerative spondylosis and disc disease with 
osteoporosis, status post foraminotomy as service-connected, 
and indicates that this nomenclature replaces low back 
strain.  Thus, the issue remaining on appeal is entitlement 
to service connection for lumbar spine fracture.


FINDINGS OF FACT

1.  The veteran did not sustain a lumbar spine fracture in 
service.  

2.  The veteran does not have severe limitation of motion of 
the lumbar spine.  

3.  The veteran's lumbar spine flexion is greater than 30 
degrees.

4.  The veteran does not have ankylosis of his lumbar spine.

5.  The veteran has less than  moderate incomplete paralysis 
of the sciatic nerve of either lower extremity.


CONCLUSIONS OF LAW

1.  Lumbar spine fracture was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  The criteria for a disability rating in excess of 60 
percent for degenerative spondylosis and disc disease with 
osteoporosis, status post foraminotomy, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
Part 4, 4.71a, 4.124a, Diagnostic Codes 5293-5243 (2002, 
2003, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection 

The Board notes the veteran's sincere belief that he 
fractured his lumbar spine in service.  However, the 
preponderance of the evidence indicates that he did not.  The 
service medical records - which include reports of X-rays of 
the back -- do not indicate that there was a fracture.  Also, 
no X-ray or other radiographic reports after service have 
reported that there has ever been a lumbar spine fracture.  
As recently as March 2006, an MRI report contained no 
evidence of a fracture.  Since the preponderance of the 
evidence indicates that there was no lumbar spine fracture in 
service, service connection cannot be granted.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran's statements that he sustained a fracture in 
service are not competent medical evidence, as he does not 
possess the required medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  He has also indicated 
that doctors have told him that he had a fracture in service.  
However, "the connection between the layman's account, 
filtered as it was through a layman's sensibilities, of what 
a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence".  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995), Beausoleil v. 
Brown, 8 Vet. App. 459 (1996), Epps v. Brown, 9 Vet. App. 341 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d. 1464 
(Fed.Cir. 1997).  

Increased rating

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

The veteran has a 60 percent rating for degenerative 
spondylosis and disc disease with osteoporosis, status post 
foraminotomy under Diagnostic Code 5293-5243.  The 
regulations concerning the rating of lumbar spine 
disabilities have been amended effective from September 23, 
2002, and from September 26, 2003.  The revised rating 
criteria cannot apply before their respective effective 
dates.

The factors listed at 38 C.F.R. §§ 4.40, 4.45 have been 
considered in determining whether a higher rating or rating 
combination is warranted.  In light of clinical findings, 
however, an increased rating is not warranted.  Functional 
impairment warranting more than a 60 percent rating under any 
possible rating combination is not present, as discussed 
below.  While there is pain, muscle spasm, and the like 
present, and the veteran has been noted to use a cane, the 
veteran's rating is 60 percent and he still retains a 
significant amount of functional ability in his lumbar spine 
and lower extremities.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995) (discussing 38 C.F.R. §§ 4.40, 4.45, and noting that 
an increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement).

The RO has rated the veteran's disability using the 
diagnostic code for intervertebral disc syndrome; the board 
finds that no other diagnostic code would be appropriate, for 
the reasons discussed below.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (en banc).  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Pre- September 23, 2002

The current sixty percent rating is the schedular maximum 
rating provided by 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002), for intervertebral disc syndrome.  A higher rating 
cannot be assigned using this diagnostic code, but the Board 
has considered whether a higher rating may be assigned using 
another diagnostic code for disability of the spine, 
Diagnostic Codes 5285 through 5295.  The other diagnostic 
codes are either inapplicable or do not provide a higher 
rating.

Several of these diagnostic codes are not applicable to the 
veteran's disability; Diagnostic Codes 5287 and 5290 involve 
the cervical segment of the spine, Diagnostic Codes 5288 and 
5291 involve the dorsal segment of the spine, and Diagnostic 
Code 5294 involves sacro-iliac injury and weakness.  Also, 
there is no ankylosis claimed or reported in any of the 
medical records, including the 2003 and 2006 private MRI's, 
and the veteran could forward flex his spine to 65 degrees on 
VA examination in 2002.  Thus, Diagnostic Code 5286, complete 
bony fixation of the spine (ankylosis), which provides 
ratings up to 100 percent, is not applicable.  As a vertebral 
fracture is not shown, Diagnostic Code 5285, residuals of 
fracture of vertebra, which also provides ratings up to 100 
percent, is not applicable.  The remaining diagnostic codes 
do not provide a rating higher than 60 percent: Diagnostic 
Code 5289 for ankylosis of the lumbar segment of the spine, 
Diagnostic Code 5292 for limitation of motion of the lumbar 
segment of the spine, and Diagnostic Code 5295 for 
lumbosacral strain.  

From September 23, 2002

From September 23, 2002, Diagnostic Code 5293 was revised to 
provide for rating intervertebral disc syndrome either on 
incapacitating episodes or by combining, under 
38 C.F.R. § 4.25, the separate evaluations of chronic 
orthopedic and neurologic manifestations.  The maximum rating 
based on incapacitating episodes is 60 percent.  This leaves 
for consideration whether the veteran could be assigned a 
rating higher than the current 60 percent rating on the basis 
of the combination of orthopedic manifestations under 
38 C.F.R. § 4.71a and neurologic manifestations under 
38 C.F.R. § 4.124.  

Concerning orthopedic manifestations, 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002), provided ratings of 10, 20, and 
40 percent for slight, moderate, and severe limitation of 
motion of the lumbar segment of the spine.  In May 2002, the 
veteran flexed to 65 degrees, laterally bent to about 15 
degrees, and could not extend.  This range of motion does not 
more nearly approximate severe limitation of motion; rather, 
it is no more than moderate limitation of motion, which would 
be assigned a 20 percent rating.  

For a 20 percent rating under Diagnostic Code 5292 to 
combine, using 38 C.F.R. § 4.25 (2005), with lower extremity 
neuropathy ratings under 38 C.F.R. § 4.124a (which have not 
changed during the course of the claim), to produce more than 
a 60 percent rating, the evidence would have to support 
assignment of at least an additional 60 percent rating for 
neurological disability.  Incomplete paralysis of the sciatic 
nerve is rated 10 percent when mild, 20 percent when 
moderate, 40 percent when moderately severe, and 60 percent 
when severe, with marked muscular atrophy.  Complete 
paralysis of the sciatic nerve -- in which the foot dangles 
and drops, no active movement is possible of muscles below 
the knee, and flexion of the knee is weakened or (very 
rarely) lost -- is assigned an 80 percent rating.  Under 
38 C.F.R. § 4.123, the maximum rating that may be assigned 
for sciatic neuritis not characterized by organic changes 
will be for moderately severe incomplete paralysis.  Even 
with use of the bilateral factor, incomplete paralysis of the 
sciatic nerve less than moderately severe would not combine 
to produce a rating higher than the current 60 percent 
rating.  

The veteran's strength was within normal limits and he 
ambulated without difficulty in March 1997.  There was only 
mildly decreased cadence, no atrophy, and 5/5 muscle strength 
in May 1997.  There were absent knee and ankle jerks and 
wasting of the intrinsic muscles of the left foot on 
evaluation in June 2000.  Straight leg raising was normal and 
there was normal strength proximally; the recommendation was 
for workup for peripheral neuropathy.  Electromyography at 
that time revealed normal peroneal and tibial nerve motor.  
In September 2001, the veteran had 5/5 global extremity 
strength and no motor or sensory loss.  Also, the November 
2002 electromyogram showed no more than mild to moderate 
sensory neuropathy and less motor neuropathy, and the 
neuropathy was felt to be demyelinative and distal axonal in 
origin, and there was no evidence of lumbosacral 
radiculopathy.  Also, in March 2003, a doctor indicated that 
the veteran had described mild bilateral lower extremity 
neuropathy to him.  Furthermore, the May 2002 VA examination 
showed decreased strength in the left lower extremity 
compared to the right, but symmetrical muscle development was 
present.  Since the preponderance of the evidence shows that 
he veteran does not have or nearly approximate moderately 
severe incomplete paralysis of either sciatic nerve, the 
evidence does not support assigning a combination of ratings 
under 38 C.F.R. §§ 4.71a, 4.124a (2003) that would provide a 
rating higher than the current 60 percent.  

From September 26, 2003

Effective from September 26, 2003, Diagnostic Code 5243 
provides that intervertebral disc syndrome may be rated based 
on incapacitating episodes - with a maximum rating of 60 
percent provided on this basis - or under the new general 
rating formula for diseases and injuries of the spine, 
whichever provides the higher rating.  The general rating 
formula for diseases and injuries of the spine provides that 
associated objective neurological abnormalities - including, 
but not limited to, bowel or bladder impairment - are 
evaluated separately under an appropriate diagnostic code.  
The new general rating formula for diseases and injuries of 
the spine does not support assigning a rating higher than 60 
percent for the veteran's disability, as he does not have 
ankylosis and the highest rating for lumbar spine disability 
in the absence of ankylosis is 40 percent.  If a combined 
rating for orthopedic and neurologic manifestations were 
attempted under the current rating criteria, the most that 
could be obtained under the general rating formula for 
disease and injuries of the spine would be a 20 percent 
rating, as a 40 percent rating would require forward flexion 
of the thoracolumbar spine to 30 degrees or less and the 2002 
VA examination shows that this is not met.  As a consequence, 
once again, in light of the 38 C.F.R. § 4.25 combined ratings 
table, the veteran would have to show at least moderately 
severe incomplete paralysis of either sciatic nerve, which 
the discussion above indicates is not present or nearly 
approximated.  

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.   

Although the veteran has not received all the required 
elements of Section 5103(a) notice together in one notice 
letter, the Board concludes that, under the circumstances in 
this case, VA has provided the veteran with content-complying 
notice and proper subsequent VA process.  In January and 
February 1993 and July 2000 and October 2005 documents, VA 
advised the veteran of the information and evidence necessary 
to substantiate the claim.  The RO advised the veteran in 
October 1996 to submit copies of all medical records showing 
treatment for his disabilities, or that VA would request the 
records for him if he sent VA the necessary information.  The 
RO told the veteran that he could submit more evidence in 
January 2006.  The RO sent the veteran the texts of 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 in an October 2005 
supplemental statement of the case.  The veteran was also 
specifically provided with notice concerning effective date 
and degree of disability assigned for service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), in 
March 2006.

The claimant has been given every opportunity to submit 
evidence and argument in support of the claim and to respond 
to VA notices.  There is no alleged or actual prejudice 
regarding the timing of the notice.  In July 2003, the 
veteran he had no other evidence to submit and wanted an 
immediate Board decision.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  VA obtained service, VA, and private medical 
records and examined the veteran; the veteran indicated in 
July 2003 that he had nothing more to submit, and his 
representative indicated in February 2006 that the evidence 
of record was sufficient and that no further argument is 
warranted.  As a result of the notice and process afforded in 
this case, the veteran's service-connected disability rating 
has been increased from 0 to 60 percent for the duration of 
the period at issue, and service connection was established 
for all claimed spine disability except for the claimed 
lumbar spine fracture, which has not been shown to exist.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for lumbar spine fracture is denied.  

An increased rating for degenerative spondylosis and disc 
disease with osteoporosis, status post foraminotomy, is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


